Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney of record David M. Longo (53235) on 12/14/2020.

The application has been amended as follows: 

LISTING OF CLAIMS:
14. (Currently Amended) A cartridge for an aerosol-generating system, the cartridge comprising:
a liquid storage portion comprising a housing containing a liquid aerosol-forming substrate;
a heater assembly comprising an electrical heating element configured to heat the liquid aerosol forming substrate to form an aerosol; and
a capillary material physical contact with the electrical heating element and comprising a ceramic or a ceramic-based material, the capillary material being configured to convey the liquid aerosol-forming substrate to the electrical heating element by capillary action.
wherein the electrical heating element is supported by an electrically insulating substrate having an opening, [[and]]
a battery configured to supply power to the heater assembly; 
wherein the electrical heating element has a first face that is fixed to the electrically insulating substrate and a second face opposite the first face, the second face facing the capillary material, and
wherein the heater assembly is fixed to the housing of the liquid storage portion.
15.    (Currently Amended) The cartridge according to claim 14, wherein both of the capillary material and the electrically insulating substrate are disposed in contact with the electrical heating element.
16.    (Currently Amended) The cartridge according to claim 14, wherein the opening of the electrically insulating substrate has a circular shape, or a square shape, or a rectangular shape.
17.-18. (Cancelled)
19.    (Previously Presented) The cartridge according to claim 14, wherein the heater assembly is covered by a removable cover.
20.    (Previously Presented) The cartridge according to claim 14, wherein the electrical heating element comprises a filament disposed in a curved manner between the two electrically conductive contact portions respectively connected to ends of the filament.
21.    (Previously Presented) The cartridge according to claim 14, wherein the capillary material comprises first and second capillary materials.
22.    (Currently Amended) The cartridge according to claim 21,
physical contact with the heater assembly, and wherein the second capillary material is physical contact with the first capillary material and is spaced apart from the heater assembly by the first capillary material.
23.    (Previously Presented) The cartridge according to claim 14, wherein the electrical heating element is in fluid communication with the liquid aerosol-forming substrate.
24.    (Previously Presented) The cartridge according to claim 20, wherein the filament comprises a material selected from a group consisting of semiconductors, doped ceramics, undoped ceramics, electrically conductive ceramics, carbon, graphite, metals, metal alloys, composites of a ceramic material and a metallic material, and a combination.
25.    (Currently Amended) An aerosol-generating system, comprising:
an aerosol-generating device comprising a power source; and
a cartridge removably coupled to the aerosol-generating device, the cartridge comprising: 
a liquid storage portion comprising a housing containing a liquid aerosol-forming substrate,
a heater assembly comprising an electrical heating element configured to heat the liquid aerosol-forming substrate to form an aerosol, and 
a capillary material physical contact with the electrical heating element and comprising a ceramic or a ceramic-based material, the capillary material being configured to convey the liquid aerosol-forming substrate to the electrical heating element by capillary action.
wherein the electrical heating element is supported by an electrically insulating substrate having an opening,
a battery, [[and]]
wherein the electrical heating element has a first face that is fixed to the electrically
insulating substrate and a second face opposite the first face, the second face facing the capillary material, and
wherein the heater assembly is fixed to the housing of the liquid storage portion,
wherein the power source of the aerosol-generating device is [[a]] the battery and is configured to supply power to the heater assembly.
26.    (Currently Amended) The aerosol-generating system according to claim 25, wherein both of the capillary material and the electrically insulating substrate are  physical contact with the electrical heating element.
27.    (Previously Presented) The aerosol-generating system according to claim 25, wherein the aerosol-generating device further comprises a main body and a mouthpiece portion, the mouthpiece portion comprising internal baffles configured to force air flowing through the mouthpiece portion past the cartridge.
28.    (Previously Presented) The aerosol-generating system according to claim 27, wherein the internal baffles are further configured to direct air to flow over the heater assembly.
29.    (Cancelled)
30.    (Previously Presented) The aerosol-generating system according to claim 25, wherein the heater assembly is covered by a removable cover.

32.    (Previously Presented) The aerosol-generating system according to claim 31, wherein the filament is substantially flat and is curved along one or more dimensions thereof.
33.    (Previously Presented) The aerosol-generating system according to claim 25, wherein the aerosol-generating device further comprises electric circuitry connected to the heater assembly and to the power source.
34.    (Previously Presented) The aerosol-generating system according to claim 25, wherein the electric circuitry is configured to monitor an electrical resistance of the electrical heating element and to control the supply of power to the heater assembly from the power source.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claims 14, and 25 Fernando (EP2015/078799) is the closest prior art of record regard to the instant invention in claims 14, and 25. However, Fernando does not teach: “wherein the electrical heating element is supported by an electrically insulating substrate having an opening; and wherein the electrical heating element has a first face that is fixed to the electrically insulating substrate and a second face opposite the first face, the second face facing the capillary material, and wherein the heater assembly is fixed to the housing of the liquid storage portion". The prior art of record fails to teach or fairly suggest these limitations as substantially described in claims 14, and 25. These limitations, in combination with the remaining limitations of claims 14, and 25, are neither taught nor suggested by the prior art of record, therefore claims 14, and 25 is allowable.
Claims 15-16; 19-24; and 25-28; 30-34 are respectively dependent on claims 14, and 25 and are therefore allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831